      Case 5:21-cv-01727-EJD Document 14-3 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,              Case No. 4:21-cv-01727-DMR

17                    Plaintiff,                   DECLARATION OF JOHN MARLOW
                                                   RE: RINGCENTRAL’S MOTION FOR
18          v.                                     EX PARTE TRO

19   RINGCENTRAL, INC.,

20                    Defendant.

21
     RINGCENTRAL, INC.,                            Date:     March 17, 2021
22                                                 Time:     10:00 a.m.
                      Counterclaimant,.
23
            v.
24
     ZOOM VIDEO COMMUNICATIONS, INC.
25
                      Counterdefendant.
26

27

28
                                                           MARLOW DECL. RE: RINGCENTRAL’S
                                                                          MOTION FOR TRO
                                                                          4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 14-3 Filed 03/16/21 Page 2 of 2



 1           I, John Marlow, declare as follows:

 2           1.      I am the General Counsel and Chief Administrative Officer at RingCentral, Inc. I

 3   state the following facts based on my personal knowledge, except as to facts stated on

 4   information and belief, which I believe to be true. I could and would testify to the facts in this

 5   declaration if called to do so.

 6           2.      Attached to the Index of Evidence as Exhibit 2 is a true and correct copy of a

 7   letter I sent to Zoom on April 5, 2020 regarding Zoom security and privacy issues.

 8           3.      Attached to the Index of Evidence as Exhibit 3 is a true and correct copy of a

 9   follow up letter to my letter of April 5, 2020, sent to Zoom by RingCentral’s counsel on April 8,
10   2020.

11           4.      Attached to the Index of Evidence as Exhibit 4 is a true and correct copy of

12   Zoom’s Notice of Non-Renewal of Strategic Alliance Agreement, which I received on July 27,

13   2020.

14           5.      Attached to the Index of Evidence as Exhibit 5 is a true and correct copy of a

15   letter I sent to Zoom on July 29, 2020 invoking RingCentral’s right to defer termination of the

16   SAA to July 31, 2022.

17           6.      Attached to the Index of Evidence as Exhibit 6 is a letter I sent to Zoom on

18   December 21, 2020.

19           7.      Attached to the Index of Evidence as Exhibit 7 is a letter I received from Zoom on
20   February 24, 2021.

21           8.      Attached to the Index of Evidence as Exhibit 8 is a letter I sent to Zoom on

22   February 26, 2021.

23           I declare under penalty of perjury under the laws of the State of California that the

24   foregoing is true and correct to the best of my knowledge. Executed this 15th day of March, 2021

25   at San Francisco, CA.

26
                                                           ____________________________________
27                                                               John Marlow
28
                                                                    MARLOW DECL. RE: RINGCENTRAL’S
                                                     -2-                           MOTION FOR TRO
                                                                                   4:21-CV-01727-DMR
